978 F.2d 1259
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Rhodney RECK, Plaintiff-Appellant,v.STATE of Ohio, Defendant-Appellee.
No. 92-3480.
United States Court of Appeals, Sixth Circuit.
Oct. 26, 1992.

Before BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Rhodney Reck, a pro se Ohio resident, appeals a district court order dismissing his civil complaint as frivolous pursuant to 28 U.S.C. § 1915(d).   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Reck alleged in his bizarre and incoherent complaint that he was a dislocated international executive.   He was terminated from his job and was unlikely to return to his previous career.   His unemployment was due to general economic conditions and "changes in the world order of exchange rates in the community in which he resides."   As a result, he was unable to support himself and his family.   Therefore, he requested that the State of Ohio pay all his expenses.


3
A magistrate judge recommended that the case be dismissed as frivolous.   Upon de novo review of the magistrate judge's report in light of Reck's objections, the district court dismissed the complaint.


4
In his timely appeal, Reck argues that the district court did not consider his request for relief and did not properly interpret his financial statement.   He requests leave to proceed in forma pauperis, oral argument, the appointment of counsel, costs, sanctions, the admission of a co-counsel pro hac vice who is a citizen of Brazil, and injunctive relief.   The defendant was not served with the complaint in the district court nor was it issued a briefing schedule by the Clerk of this court.


5
The dismissal of a complaint pursuant to 28 U.S.C. § 1915(d) is reviewed under the abuse of discretion standard.   See Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992).   A district court may dismiss a complaint as frivolous if it lacks an arguable basis in law or fact.   Neitzke v. Williams, 490 U.S. 319, 325 (1989);   Lawler v. Marshall, 898 F.2d 1196, 1198 (6th Cir.1990).   Claims that lack an arguable basis in law include claims for which the defendants are clearly entitled to immunity and claims of infringement of a legal interest which clearly does not exist.   Neitzke, 490 U.S. at 327-28;   Lawler, 898 F.2d at 1199.


6
Upon review, we conclude that the district court did not abuse its discretion in dismissing Reck's complaint as frivolous.   See Denton, 112 S.Ct. at 1734.   Accordingly, we grant leave to proceed in forma pauperis for the purpose of this appeal only, deny the remaining requests for relief, and affirm the district court's order.   Rule 9(b)(3), Rules of the Sixth Circuit.